Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 1 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 2 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 3 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 4 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 5 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 6 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 7 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 8 of 32
Case 2:20-bk-00902-MCW   Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document   Page 9 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 10 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 11 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 12 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 13 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 14 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 15 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 16 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 17 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 18 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 19 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 20 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 21 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 22 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 23 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 24 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 25 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 26 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 27 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 28 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 29 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 30 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 31 of 32
Case 2:20-bk-00902-MCW    Doc 9 Filed 01/27/20 Entered 01/28/20 11:05:18   Desc
                         Main Document    Page 32 of 32
